Citation Nr: 1101136	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to higher initial evaluations for anal fistula 
post fistulotomy, rated as 10 percent disabling prior to December 
7, 2004 and as 30 percent disabling from that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The Veteran had active service from January 1990 to November 
1992.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran and his nephew testified before the undersigned 
Veterans Law Judge via videoconference in November 2010.  A 
transcript of the hearing has been associated with the record.

The Board observes that the Veteran sought a total rating based 
on unemployability due to service connected disability (TDIU) in 
October 2005.  This claim was denied in March 2007.  In February 
2008 the RO assigned a 100 percent evaluation to the Veteran's 
posttraumatic stress disorder (PTSD).  It noted that the 
evaluation was not considered permanent, and also noted such in 
subsequent decisions.  In an April 2010 rating decision, the RO 
indicted that total occupational and social impairment caused by 
PTSD was permanent in nature.  At his hearing, the Veteran and 
his representative provided testimony regarding a total rating 
based on unemployability prior to May 31, 2007, noting that he 
was satisfied with the 100 percent evaluation from that date but 
believed that he was entitled to that evaluation on the basis of 
unemployability prior to May 2007.  Both parties were advised 
that the undersigned such issue to be a matter for consideration 
at the hearing, and that the question of whether or not the Board 
had jurisdiction over the claim would be further reviewed 
following the hearing.

Having further reviewed the record, the Board finds that it does 
not currently have jurisdiction over this claim, as the denial of 
his TDIU claim was not appealed, and alternatively, a claim for 
an earlier effective date for the grant of a 100 percent 
evaluation for PTSD has not been adjudicated by the agency of 
original jurisdiction (AOJ).  Accordingly, the claim for an 
earlier effective date is referred to the AOJ for appropriate 
disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss 
disability.  The record shows that he served in combat in 
Southwest Asia.  The Board observes that for the purposes of 
applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).  The United States Court of Appeals for Veterans 
Claims has observed that the threshold for normal hearing is from 
0 to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  When he was initially examined for compensation purposes 
in December 2005, he did not have bilateral hearing loss 
disability for VA compensation purposes.  He alleges that his 
hearing has worsened and has stated his willingness to present 
for a current examination.  Accordingly, another examination 
should be scheduled.

The Veteran also seeks service connection for a headache 
disability.  At his hearing, he testified to his belief that his 
claimed headaches were exacerbated by his hearing loss.  The 
Board observes that the Veteran has not been provided with 
appropriate notice regarding the evidence and information 
necessary to support a claim of entitlement to service connection 
on secondary basis.  He should be provided such notice and be 
given an opportunity to respond prior to further adjudication of 
this claim.  Moreover, the Board has concluded that an 
examination to determine the nature and etiology of the Veteran's 
claimed headaches is also warranted.

Finally, the Veteran seeks higher initial evaluations for his 
service-connected anal fistula.  At the November 2010 hearing, he 
testified that this disability had worsened.  He also indicated 
that his current medical provider has suggested additional 
surgical intervention.  In light of evidence indicating worsening 
of this disability, the Board concludes that an additional 
examination is warranted.

In light of the above discussion, additional development of the 
record is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Issue to the Veteran appropriate notice 
regarding the evidence and information 
necessary to establish service connection on 
a secondary basis, pursuant to 38 C.F.R. § 
3.310.

2.  Schedule the Veteran for an audiological 
examination to determine the extent and 
etiology of his claimed hearing loss.  All 
necessary testing should be carried out in 
conjunction with this examination, the results 
of which should be reported in detail.  The 
examiner should also elicit a complete 
history, the pertinent details of which should 
be included in the examination report.

Following examination, interview of the 
Veteran, and review of the claims file, the 
examiner should indicate whether the Veteran 
has bilateral hearing loss for VA 
compensation purposes.  

If so, the examiner should provide an opinion 
with respect to whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran has hearing loss 
disability that is related to disease or 
injury in service.  

The examiner should be advised that the term 
"at least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

The complete rationale for all opinions 
expressed should be supported by a discussion 
of the relevant evidence of record.

3.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
claimed headaches.  All necessary testing 
should be carried out in conjunction with this 
examination, the results of which should be 
reported in detail.  The examiner should also 
elicit a complete history, the pertinent 
details of which should be included in the 
examination report.

Following examination, interview of the 
Veteran, and review of the claims file, the 
examiner should provide an opinion with 
respect to whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) that 
the Veteran has a headache disability that is 
related to disease or injury in service, or 
whether it was caused or aggravated by the 
claimed hearing loss.  

The examiner should be advised that the term 
"at least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

The complete rationale for all opinions 
expressed should be supported by a discussion 
of the relevant evidence of record.

4.  Schedule the Veteran for a VA examination 
to determine the severity of his service-
connected anal fistula.  Any and all studies, 
tests and evaluations deemed necessary by the 
examiner should be performed.  The examiner 
should also elicit a complete history, the 
pertinent details of which should be included 
in the examination report.

Following examination of the Veteran and 
review of the claims file, the examiner should 
identify all currently present manifestations 
referable to the Veteran's anal fistula.  To 
the extent possible, the examiner should 
specifically identify the manifestations of 
the Veteran's anal fistula as opposed to other 
currently present disorders.  

The examiner should indicate whether there is 
fecal discharge and if so, its frequency, to 
include whether it is copious and frequent.  

A discussion of the complete rationale for all 
opinions expressed should be included in the 
examination report.  

5.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  

6.  Upon completion of the above actions, 
readjudicate the claims on appeal, with 
application of all appropriate laws, 
regulations, and case law, and consideration 
of any additional information obtained as a 
result of this remand.   If the decision 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



